                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 THOMAS A. HOUCHENS, SR.,                          Civil Action No. 7:19-cv-00241
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Glen E. Conrad
 SUPERINTENDENT DYER,                              Senior United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By Order entered March 15, 2019, the court directed plaintiff to submit, within 20 days from the

date of the Order, an inmate account form and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. On April 5, 2019, plaintiff did not submit the required financial

information. On April 9, 2019, the court gave plaintiff one last opportunity to cure the

deficiencies within 20 days by submitting the required financial information. Plaintiff was

advised that a failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 13th day of May, 2019.

                                                 __________________________________
                                                     /s/ Glen E. Conrad
                                                    Senior United States District Judge
